Certified State Law Question, Nos. 01CV7219 and 01CV7220. On review of preliminary memoranda pursuant to S.Ct.Prae.R. XVIII(6). The following questions were certified to the court by the United States District Court for the Northern District of Ohio, Western Division:
“(1) Did the inclusion of section 5301.234 in House Bill No. 163 of the 123rd General Assembly violate the single subject clause of Art. II, § 15(D) of the Ohio Constitution?
“(2) Did the adoption of section 5301.234 violate Art. TV, § 5(B) of the Ohio Constitution?”
The court declines to answer the certified questions. This cause is therefore dismissed.
Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Moyer, C.J., Douglas and Pfeifer, JJ., dissent.